Citation Nr: 0112642	
Decision Date: 05/03/01    Archive Date: 05/09/01	

DOCKET NO.  96-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a separate disability rating for 
cholelithiasis.


REPRESENTATION

Appellant represented by:	B. B. Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and G. P. B. 




REMAND

The veteran had active service from February 1968 to February 
1972.

In May 2000, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court"), ordered 
that a September 1997 decision of the Board be vacated and 
remanded as to the matter of the veteran's disability rating 
for cholelithiasis.  The Court determined that the Board 
failed to address the "disappearance" of the veteran's 
cholelithiasis rating, "although it was carried for over two 
decades in a combined rating." 

Review of the evidence of record discloses that in a rating 
decision dated in October 1973, service connection was 
granted for a disability classified for rating purposes as 
"functional fatigue with cholelithiasis".  A 10 percent 
rating was assigned, effective August 22, 1973.  It was 
indicated the veteran's symptoms appeared to be most 
representative of a psychophysiological disorder, 
particularly in view of the diagnosis of functional fatigue.

Subsequently, the record contains considerable medical 
evidence regarding the question of whether the veteran's 
symptoms which were originally considered to be of 
psychophysiological etiology, were possibly symptomatic of 
sarcoidosis.  In a decision dated in July 1994, the Board 
granted service connection for sarcoidosis. 

Pursuant to the Board's grant of service connection, a rating 
decision in July 1995 resulted in the assignment of a 10 
percent disability rating for sarcoidosis, from February 21, 
1991.  Separately rated was functional fatigue with 
cholelithiasis, noted to have been 10 percent disabling since 
February 1, 1974.  A combined rating of 20 percent was 
assigned, from February 21, 1991.

By rating decision dated in August 1995, it was indicated 
that the July 1995 rating decision should have rated the 
sarcoidosis and the disability classified for rating purposes 
as functional fatigue with cholelithiasis as one disability 
entity.  Accordingly, the disability rating of 10 percent for 
functional fatigue with cholelithiasis from February 1, 1974, 
was authorized through February 20, 1991.  Effective 
February 21, 1991, the disability was reclassified for rating 
purposes as:  "Sarcoidosis with fatigue and history of 
cholelithiasis."  In the reasons and bases for the decision, 
it was indicated that the Board granted service connection 
for sarcoidosis based upon a finding that the complaints of 
fatigue and malaise in service were early manifestations of 
the sarcoidosis.  Reference was made to the VA examination 
accorded the veteran in October 1994 when a diagnosis was 
made of sarcoidosis with associated fatigue and 
polyarthritis.  It was stated that since fatigue had been a 
primary symptom of sarcoidosis, the prior rating for fatigue 
should have been incorporated with the sarcoidosis for a 
single percentage reflecting the overall level of impairment.  
It was indicated that maintaining a separate evaluation for 
functional fatigue with cholelithiasis and combining it with 
the evaluation for the sarcoidosis constituted pyramiding, a 
violation of the precepts of 38 C.F.R. § 4.14 (2000).

In December 1999, the question of the veteran's entitlement 
to a rating in excess of 30 percent for sarcoidosis with 
fatigue and a history of cholelithiasis was remanded in order 
to obtain a more accurate assessment of the currently nature 
and extent of the veteran's disability picture.

The case was again remanded by the Board in July 2000.  It 
was noted that the claims folder contained a compensation and 
pension examination and worksheet indicating that an 
examination had been scheduled for the veteran on June 12, 
2000.  The examination was to focus on chronic fatigue 
syndrome.  The veteran was actually examined by VA for 
chronic fatigue syndrome on July 12, 2000.  The claims file 
was reviewed by the examiner.  The examiner opined that in 
his opinion the cholelithiasis and gallbladder problems were 
not related to either sarcoidosis or chronic fatigue syndrome 
"and should be separated from the two."  He also felt that at 
that particular time it was not possible to sort out whether 
the fatigue and weakness and muscles aches the veteran had 
over the years were more likely to be associated with the 
sarcoidosis or with a diagnosis of chronic fatigue syndrome.  
He concluded by indicating it was his opinion that it was 
more likely than not that the symptoms suffered by the 
veteran were the result of "his systemic sarcoidosis and not 
related to pulmonary sarcoidosis."  The diagnoses were: 
history of cholelithiasis, status post cholecystectomy; 
sarcoidosis, biopsy proven, with fatigue, fever, and 
weakness; and "examination for chronic fatigue syndrome."  It 
is not clear whether the examiner was recommending such an 
examination be conducted or that he had already done one.  

Chronic cholelithiasis, according to Diagnostic Code 7314, 
38 C.F.R. § 3.114, is to be rated as for chronic 
cholecystitis.  Accordingly, Diagnostic Code 7314 provides 
that a noncompensable evaluation be assigned order for 
chronic cholecystitis which is mild in degree.  A 10 percent 
rating is assigned for cholecystitis which is moderate, with 
gallbladder dyspepsia, confirmed by X-ray technique, and with 
infrequent attacks (not over 2 or 3 a year) of gallbladder 
colic, with or without jaundice.  The maximum rating of 30 
percent is assigned when the cholecystitis is severe, with 
frequent attacks of gallbladder colic.  38 C.F.R. § 4.114, 
Code 7314.  It does not appear that X-ray studies of the 
digestive system were accomplished at the time of the 2000 
examination.  Also, the examiner did not address the criteria 
cited above in his discussion of the case.

The Board also notes that the RO has not had the opportunity 
to review the report of the July 2000 examination.

In view of the foregoing, the case is REMANDED for the 
following:


1.  The veteran should be accorded an 
examination by an appropriate specialist.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  All 
appropriate consultations and diagnostic 
studies should be accomplished.  The 
examiner should recorded pertinent 
complaints and clinical findings and 
provide an opinion as to whether adequate 
pathology is present to support the level 
of each subjective complaint, to include 
the veteran's complaint of fatigue.  It 
should be indicated by the examiner 
whether the veteran has any symptoms from 
cholelithiasis, and, if so, what they 
are.  The examiner should also offer an 
opinion as to the degree of impairment 
attributable to sarcoidosis, to the 
extent possible, and state whether or not 
sarcoidosis can be disassociated from any 
chronic fatigue syndrome present.  The 
examiner should be supplied the 
diagnostic criteria provided in the 
rating schedule and it should be 
indicated to the extent possible, what 
are the signs or manifestations 
attributable to any disorder identified.

2.  Following the completion of all the 
requested development, the RO should 
review the file to ensure that it is in 
complete compliance with the provisions 
of the Veterans Claims Assistance Act of 
2000.  The question of whether the 
veteran should be entitled to a separate 
compensable rating for any disability 
identified is to be addressed.

Thereafter, if the benefit sought is not granted  to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  They 
should then be accorded a reasonable period of time for 
response.  Then, subject to current appellate procedures, the 
case should be returned to the Board to further appellate 
consideration, if otherwise in order.  The veteran need take 
no action unless otherwise notified.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


